Case: 3:17-cv-00334-TMR Doc #: 14-18 Filed: 04/16/19 Page: 1 of 1 PAGEID #: 302

To: Booher, Andrew
Subject: FW: CR - Williams, Miller, Campolongo

Andy...can you pull this investigation up and look at it. Let me know what you think about below after reading report.

Brian
From: Hil, Kimberly ==S*=S=CS
Sent: Wednesday, January 07, 2015 11:29 AM

To: Johns, Brian
Subject: CR - Williams, Miller, Campolongo

Major,
A couple of issues with this Complaint Receipt.

1. This should be an administrative investigation with a conclusion and disposition.

2. At the very least, specials from Williams, Miller and Campolongo are needed. Ideally, a statement from the complaint
would accompany the investigation.

3. Also, based on the narrative, they went to Drummer’s residence because the neighbor said there were people at the
house who should not be there??? What were they looking for/why? Did they open drawers/doors that shouldn't have
been opened? What about the suspicious vehicle? All the issues need to be tied together in a cohesive narrative.

4. What is his rationale for mediation?

Let us know if there are any questions.
Due Jan. 28, 2015

Thanks!

EXHIBIT

)
